On Application for Rehearing.
There was no error in holding that the exception of no cause of action, which rested upon the failure to negative prescription, should have been overruled and in remanding the case. However, the remarks in the opinion, handed down by us, touching the prescriptive period of foreign judgments and the interruption of prescription thereon, were unnecessary, and must not be considered binding. Should the plea of prescription be urged in the trial court, the questions touching prescription, in the event of an appeal, will then be considered by us. The failure to find the case of McElmoyle v. Cohen, 13 Peters, 10 Law Ed., was possibly due to the fact that the page of the citation was given from the middle of the decision.
Rehearing refused. *Page 109